Case 2:20-cv-00078-JRG Document 100 Filed 03/26/21 Page 1 of 3 PageID #: 3591




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                         §
 EQUIPMENT LLC,                                  §
                                                 §
        Plaintiff,                               §          Case No. 2:20-CV-0078-JRG
                                                 §
 v.                                              §          JURY TRIAL DEMANDED
                                                 §
 HMD GLOBAL OY,                                  §
                                                 §
         Defendant.                              §

                              JOINT MOTION TO DISMISS

        Plaintiff Cellular Communications Equipment LLC (“CCE”) and Defendant HMD Global

Oy (“HMD Global”) have resolved CCE's claims for relief asserted against HMD Global in this

case.

        CCE and HMD Global, through their attorneys of record, request the Court to dismiss all

claims asserted by CCE against HMD Global with prejudice, and all claims asserted by HMD

Global against CCE without prejudice, with each party to bear their own attorneys’ fees, costs of

court, and expenses, subject to the Court’s retention of jurisdiction for the limited purpose of

enforcing the parties’ settlement agreement.
Case 2:20-cv-00078-JRG Document 100 Filed 03/26/21 Page 2 of 3 PageID #: 3592




Dated: March 26, 2021                         Respectfully submitted,

 /s/ Jeffrey R. Bragalone                   /s/ Deron R. Dacus (with permission)
 Jeffrey R. Bragalone (lead attorney)       Deron R. Dacus
 Texas Bar No. 02855775                     State Bar No. 00790553
 Jerry D. Tice II                           The Dacus Firm, P.C.
 Texas Bar No. 24093263                     821 ESE Loop 323, Suite 430
 Hunter S. Palmer                           Tyler, TX 75701
 Texas Bar No. 24080748                     +1 (903) 705-1117
                                            +1 (903) 581-2543 facsimile
 BRAGALONE OLEJKO SAAD PC                   ddacus@dacusfirm.com
 2200 Ross Avenue
 Suite 4500W                                Matthew S. Warren (California Bar No.
 Dallas, TX 75201                           230565)
 Tel: (214) 785-6670                        Jen Kash (California Bar No. 203679)
 Fax: (214) 785-6680                        Erika Warren (California Bar No. 295570)
 jbragalone@bosfirm.com                     Warren Lex LLP
 jtice@bosfirm.com                          2261 Market Street, No. 606
 hpalmer@bosfirm.com                        San Francisco, California 94114
                                            +1 (415) 895-2940
 ATTORNEYS FOR PLAINTIFF                    +1 (415) 895-2964 facsimile
 CELLULAR COMMUNICATIONS                    20-78@cases.warrenlex.com
 EQUIPMENT LLC
                                            ATTORNEYS FOR DEFENDANT HMD
                                            GLOBAL OY




                                        2
Case 2:20-cv-00078-JRG Document 100 Filed 03/26/21 Page 3 of 3 PageID #: 3593



                             CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule CV-7(h), (i), I certify that counsel for CCE conferred with counsel

for HMD Global via email exchanges and, as reflected in the body of the Motion, the Parties agree

to the form and substance of the Motion, the Motion is unopposed, and the parties jointly submit

it to the Court.

                                                     /s/ Hunter S. Palmer
                                                     Hunter S. Palmer




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3).

                                                     /s/ Hunter S. Palmer
                                                     Hunter S. Palmer




                                                3
